The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on September 27, 2019, which may be
different from its entry on the record.



 IT IS SO ORDERED.

 Dated: September 27, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                          )           Chapter 7
                                                    )
    ERICK ETIENNE LaGROUX,                          )           Case No. 17-40198
        Debtor.                                     )
                                                    )           Judge Arthur I. Harris
                                                    )
    ALLCARE MEDICAL SERVICES,                       )
    LLC,                                            )           Adversary Proceeding
         Plaintiff.                                 )           No. 17-4045
                                                    )
    v.                                              )
                                                    )
    MICHAEL D. BUZULENCIA,                          )
    TRUSTEE,                                        )
        Defendant.                                  )

                               MEMORANDUM OF OPINION 1

             Following a trial, this Court issued a memorandum of opinion and order on

August 19, 2019, granting certain declaratory relief requested by plaintiff AllCare



1
    This Opinion is not intended for official publication.



17-04045-aih        Doc 178    FILED 09/27/19        ENTERED 09/27/19 13:56:04             Page 1 of 10
Medical Services, LLC (“AllCare”) against the defendant Chapter 7 trustee,

Michael D. Buzulencia (“the trustee”). Specifically, the Court found that (1) the

bankruptcy estate of debtor Eric LaGroux only has an economic interest in AllCare

because LaGroux withdrew from AllCare prior to filing for bankruptcy, (2) Ohio

law and the operating agreement control LaGroux’s estate’s interest in AllCare,

and the trustee must comply with the terms of Ohio law and the operating

agreement, and (3) LaGroux’s estate only has a bare legal interest in the eight

domain names that LaGroux purchased for the benefit of AllCare. On August 28,

2019, the trustee filed a notice of appeal, and on September 10, 2019, the trustee

moved for a stay pending appeal under Bankruptcy Rule 8007. On September 23,

AllCare filed a brief in opposition. For the reasons that follow, the trustee’s

motion for a stay pending appeal is denied.

                                  JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). The

Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a)

and Local General Order 2012-7 of the United States District Court for the

Northern District of Ohio. On March 12, 2018, the defendant-trustee consented to

the Court’s entry of final judgment. On October 23, 2018, AllCare consented to




                                          2




17-04045-aih   Doc 178   FILED 09/27/19    ENTERED 09/27/19 13:56:04       Page 2 of 10
the Court’s entry of final judgment. Under Bankruptcy Rule 8007, a motion for a

stay pending appeal is initially heard by the bankruptcy court.

                                   DISCUSSION

      Under Bankruptcy Rule 8007(a), a party may move the bankruptcy court for

“a stay of a judgment, order, or decree of the bankruptcy court pending appeal[.]”

The moving party may be required to file a bond or other appropriate security with

the bankruptcy court in order to obtain the relief requested. See Fed. R.

Bankr. P. 8007(c). In determining whether a stay pending appeal should be

granted, the Court considers the factors that are considered in evaluating the

granting of a preliminary injunction:

      (1) the likelihood that the party seeking the stay will prevail on the
      merits of the appeal;
      (2) the likelihood that the moving party will be irreparably harmed
      absent a stay;
      (3) the prospect that others will be harmed if the court grants the stay;
      and
      (4) the public interest in granting the stay.
Serv. Employees Int’l Union Local 1 v. Husted, 698 F.3d 341, 343 (6th Cir. 2012)

(citing Michigan Coal. of Radioactive Material Users, Inc. v. Griepentrog,

945 F.2d 150, 153 (6th Cir. 1991)); see also In re Settlement Facility Dow Corning

Trust, No. 14-1090, 2014 WL 4824822 (6th Cir. Mar. 31, 2014). “These factors




                                          3




17-04045-aih   Doc 178   FILED 09/27/19    ENTERED 09/27/19 13:56:04        Page 3 of 10
are not prerequisites that must be met, but are interrelated considerations to be

balanced together.” Husted, 698 F.3d at 343.

                                Likelihood of Success

      The Court does not believe that the trustee is likely to succeed on the merits

of his appeal. In his brief seeking a stay pending appeal, the trustee seems to

misunderstand this Court’s ruling and seems to challenge matters never decided by

this Court. Underlying the Court’s principal ruling is the concept that the

Chapter 7 trustee’s interest and rights in AllCare are no greater than the rights the

debtor himself had when he voluntarily withdrew from the LLC on November 3,

2016, months before he filed for bankruptcy on February 9, 2017. It is unclear

whether the trustee intends to argue on appeal that the Court’s findings were

clearly erroneous, but the Court believes that the record strongly supports its first

holding that LaGroux voluntarily withdrew from the LLC before filing for

bankruptcy, leaving him with only an economic interest in the LLC.

      For its second holding, the Court found that under Section 541 of the

Bankruptcy Code LaGroux’s economic interest in the LLC became property of his

bankruptcy estate, but the extent of that economic interest is determined by

applicable state law and the operating agreement established under state law. See

Mission Prod. Holdings v. Tempnology, LLC, 139 S. Ct. 1652, 1663 (2019) (“In

                                           4




17-04045-aih   Doc 178   FILED 09/27/19    ENTERED 09/27/19 13:56:04       Page 4 of 10
preserving those rights, Section 365 reflects a general bankruptcy rule: The estate

cannot possess anything more than the debtor itself did outside bankruptcy. . . . As

one bankruptcy scholar has put the point: . . .‘A debtor’s property does not shrink

by happenstance of bankruptcy, but it does not expand, either.’ ”) (citations

omitted); see also In re Fair Finance Co., 834 F.3d 651, 676 (6th Cir. 2016)

(trustee stands in the shoes of the debtor, and defenses can be raised against a

bankruptcy trustee to the same extent they could have been raised against the

debtor prior to the filing of bankruptcy). Thus, if the operating agreement and state

law prevent LaGroux from further involvement in the operation of the LLC or

provide limitations on the sale of LaGroux’s economic interest following his

voluntary withdrawal from the LLC, the same limitations apply to the Chapter 7

trustee as LaGroux’s successor-in-interest. Nor is this a situation where the

dissociation was triggered by a bankruptcy filing and such dissociation might be

invalidated under 11 U.S.C. § 541(c). LaGroux voluntarily withdrew from the

LLC months before he filed for bankruptcy.

      The Court’s third and final holding is that LaGroux’s estate only has a bare

legal interest in the eight domain names that LaGroux purchased for the benefit of

AllCare. It is unclear whether the trustee intends to argue on appeal that this

finding was clearly erroneous, but the Court believes that the record strongly

                                          5




17-04045-aih   Doc 178   FILED 09/27/19    ENTERED 09/27/19 13:56:04      Page 5 of 10
supports its determination that LaGroux never intended to purchase the domain

names for the benefit of himself personally.

       In his motion for a stay pending appeal, the trustee asserts that the debtor’s

estate is entitled to a valuation of LaGroux’s economic interest unencumbered by

the provisions of applicable state law or the operating agreement where they

conflict with bankruptcy law. However, the trustee fails to cite anything in the

Bankruptcy Code that would override state law or the operating agreement and,

excluding his assertions related to valuation, fails to explicitly state where those

conflicts arise.

       The trustee argues that he should be entitled to any appreciation in value in

the estate’s economic interest in AllCare that may have accrued since LaGroux

voluntary withdrew from the LLC in 2016. The trustee asserts that “[t]his Court

entered an order that presumably removes the applicability of the Bankruptcy Code

to the valuation process without having any values before it to know whether

federal law would actually invalidate a state law valuation.” But the trustee

mischaracterizes the Court’s determination in the memorandum of opinion. The

question of value is one that this Court has expressly left undecided:

       AllCare has not asked the Court to determine the value of the
       bankruptcy estate’s interest in AllCare. Nor has the trustee sought any
       affirmative relief in this adversary proceeding. Therefore, the Court

                                           6




17-04045-aih   Doc 178   FILED 09/27/19     ENTERED 09/27/19 13:56:04       Page 6 of 10
      need only decide whether the valuation determination is governed by
      applicable Ohio law and AllCare’s operating agreement.

Adv. No. 17-4045, Docket No. 160 at 19. Thus, the Court did not determine the

applicability or inapplicability of the Bankruptcy Code on valuation. Instead, the

Court only made a determination that Ohio law and the operating agreement

control the estate’s interest, a determination that the trustee recognized in its

motion for stay:

      To be clear, the Trustee agrees that the operating agreement and Ohio
      law are applicable, and will be followed by the Trustee, to the extent
      that they do not conflict with the Bankruptcy Code, both with respect
      to the valuation date and method.”

Since the trustee has yet to seek any relevant affirmative relief either in this

adversary proceeding or elsewhere, it is unclear what relief a reviewing court

would provide to the trustee on an issue that this Court has not yet decided. This

Court stands prepared to decide such a question if properly presented, but that

question remains unanswered because it has not yet been asked.

      In short, for the reasons stated in this opinion and in the Court’s earlier

memorandum of opinion, the Court finds little likelihood of success on the merits.

                   Likelihood of Irreparable Harm to the Trustee

      The Court also finds little likelihood of irreparable harm to the trustee absent

a stay pending appeal. At this point, the Court has simply granted declaratory

                                           7




17-04045-aih   Doc 178    FILED 09/27/19    ENTERED 09/27/19 13:56:04       Page 7 of 10
relief. Absent a stay pending appeal, the trustee is bound by the terms of the

operating agreement and state law. Presumably, this requires the trustee to

participate in good faith in the valuation and sale provisions of the operating

agreement. See, e.g., Operating Agreement at paragraphs 20, 22, and 25; see also

Ohio Rev. Code § 1705.161. Failure to do so could theoretically result in a setoff

against the value of the trustee’s economic interest, or perhaps a money judgment

against the trustee and his counsel.

      But despite the potential for a set off or a money judgment stemming from

further litigation, the trustee has not made a showing of irreparable harm if the stay

is not granted. The trustee stated that he already has been complying in good faith

with Ohio law and the operating agreement:

      The Trustee nevertheless has, in good faith, asked AllCare to work
      through these valuation issues in accordance with the terms of the
      operating agreement and state law while the appeal moves forward.

The trustee’s compliance with Ohio law and the operating agreement until this

point demonstrates that the trustee is able to comply in good faith while the appeal

is pending. Without more, the trustee has failed to make a showing that he would

suffer irreparable harm absent a stay.




                                          8




17-04045-aih   Doc 178   FILED 09/27/19    ENTERED 09/27/19 13:56:04      Page 8 of 10
      Nor has the trustee shown the likelihood of irreparable harm from the

Court’s finding that LaGroux’s estate only has a bare legal interest in the eight

domain names.

      For the reasons stated above, the Court finds that the trustee has not made a

showing of irreparable harm if the stay is not granted.

                 Likelihood of Harm to Others if the Stay is Granted

      It is unclear what harm would occur to AllCare or others if a stay were

granted. Presumably, the trustee would still be unable to take any action to

unilaterally sell the estate’s economic interest in AllCare. Perhaps AllCare would

face additional legal fees and have its ownership interest remain in limbo during

the pendency of the appeal, but the Court is uncertain as to how much harm these

potential consequences from a stay would cause and whether AllCare would be

entitled to a setoff or a monetary recovery if there were indeed such damages.

                                  The Public Interest

      The Court is unsure whether granting the stay would advance the public

interest. Certainly, there is a public interest in resolving this litigation and

concluding the bankruptcy case as expeditiously as possible. See 11 U.S.C.

§ 704(a)(1) (trustee shall collect and reduce to money the property of the estate and

close such estate as expeditiously as is compatible with the best interests of parties

                                            9




17-04045-aih   Doc 178    FILED 09/27/19     ENTERED 09/27/19 13:56:04       Page 9 of 10
 in interest). The Court is concerned that granting a stay pending appeal may

 further delay bringing this protracted litigation to a conclusion, as it may delay the

 parties’ valuation of the estate’s economic interest in AllCare under the terms of

 the operating agreement and state law.

                                    CONCLUSION

       For the reasons stated above, the trustee’s motion for a stay pending appeal

 is denied.

       IT IS SO ORDERED.




                                           10




17-04045-aih   Doc 178   FILED 09/27/19     ENTERED 09/27/19 13:56:04      Page 10 of 10
